Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is entered into on
December 4, 2008 (after 1:00 p.m. Eastern Time) between Cell Therapeutics, Inc.
(the “Company”) and BAM Opportunity Fund LP (the “Holder”).

Reference is made to the Securities Purchase Agreement dated April 29, 2008
between the Company and the Holder, as previously amended to date (as amended,
the “April Agreement”), and to various securities previously issued under the
April Agreement. Reference is further made to the Securities Purchase Agreement
dated October 21, 2008 between the Company and the Holder (the “October
Agreement”), and to various securities previously issued under the October
Agreement.

WHEREAS, the parties wish now, in this Agreement, to enter into a transaction
with certain formalistic similarities to aspects of the April Agreement and/or
the October Agreement, but which transaction in fact is substantively distinct
from and is not integrated with either the April Agreement or the October
Agreement.

WHEREAS, the securities to be issued pursuant to this Agreement have been
registered for offer and sale by the Company on Form S-3 registration statement
nos. 333-131533, 333-149982 and 333-153358 filed with and declared effective by
the Securities and Exchange Commission; prospectuses dated April 19,
2006, April 23, 2008 and September 19, 2008 (respectively) and a joint
prospectus supplement dated December 4, 2008 relating thereto have been filed by
the Company with the Securities and Exchange Commission and have been delivered
to the Holder.

WHEREAS, the Holder has required, as a condition of entering into and closing
the transaction contemplated by this Agreement, that with respect to the aspect
of such transaction described in Section 2 hereof the fee of Rodman & Renshaw be
capped at $325,000, that with respect to the potential aspect of such
transaction described in Section 3(a) hereof the fee of Rodman & Renshaw be
capped at $210,000 and that with respect to the potential aspect of such
transaction described in Section 3(b) hereof the fee of Rodman & Renshaw be
capped at $105,000.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

1. On a Closing Date to occur no later than December 5, 2008, the Company shall
issue and sell to the Holder, and the Holder shall purchase from the Company,
for a purchase price of $32,651,321 cash, $32,651,321 principal amount of new
10% Convertible Senior Notes of the Company to be issued under a Trust Indenture
between the Company and US Bank National Association as Trustee, which shall be
of like tenor as the “Convertible Notes” defined in the April Agreement except
for the issuance date being the Closing Date under this Agreement, a conversion
price of $0.137 per post-reverse-split common share (i.e., 7,299.27 shares per
$1,000 of principal), the absence of an optional redemption right, a 3-year
term, a 10% annual interest rate, and a make-whole provision based on the 3-year
term and the 10% annual interest rate; and which Trust Indenture shall be of
like tenor (taking into account such differences) as the Indenture dated
August 19, 2008. For avoidance of doubt: the Company shall issue no new warrants
in connection with this transaction.

2. In order to induce this purchase, the Company shall (in addition to providing
new 10% Convertible Senior Notes as contemplated by Section 1 above) repurchase
from the Holder, for $28,993,917 cash to be paid at the time specified below in
this Section 2, a $4,818,181-principal-amount portion of the 15% Convertible
Senior Notes issued by the Company in June 2008 and



--------------------------------------------------------------------------------

now held by the Holder, a $16,250,000-principal-amount portion of the Series B
18.33% Convertible Senior Notes issued by the Company in August 2008 and now
held by the Holder, and a $9,000,000-principal-amount portion of the 9.66%
Convertible Senior Notes issued by the Company in October 2008 and now held by
the Holder (such portions together, the “Repurchased Notes”) together with all
the various warrants (to purchase 5,148,643 post-reverse-split shares of common
stock of the Company) now held by the Holder (the “Repurchased Warrants”). The
Holder shall deliver the Repurchased Notes and Repurchased Warrants to the
Company free and clear of all liens, adverse claims and encumbrances. The
repurchase shall be deemed effective on the Closing Date, and no less than
$16,355,925 of the repurchase price shall be paid in cash on or forthwith after
the Closing Date, and any remaining repurchase price shall be paid in cash on or
forthwith after the time of the release from escrow of the $12,637,992 of the
“make-whole” payments associated with the Repurchased Notes, as contemplated
hereinbelow. The parties agree and acknowledge that in connection with the
repurchase of the Repurchased Notes and Repurchased Warrants the Company shall
be entitled to (subject to the application of the following sentence) receive
and retain all of the “make-whole” payments associated with the Repurchased
Notes; and the Holder agrees to cooperate with the Company’s efforts to procure
the release from escrow to the Company of the “make-whole” payments associated
with the Repurchased Notes. The parties further agree that, to the extent the
full $28,993,917 repurchase price has not previously been paid or credited by
the Company to the Holder at the time of the release from escrow of the
“make-whole” payments associated with the Repurchased Notes, the Company shall
(if the Holder requests the Company to do so) direct the escrow agent to deliver
any portion thereof which would suffice to fully satisfy the balance of the
repurchase amount due, for the account of the Company, directly to the Holder in
order to satisfy the remaining portion of the full $28,993,917 repurchase price.

3. (a) When and if the Company notifies the Holder that a tender offer for the
repurchase of its convertible notes has resulted in at least $93,000,000
principal amount of convertible notes being tendered for repurchase (and such
tenders have not been withdrawn), the Company shall have an option to require
the Holder to purchase from the Company on a Second Closing Date to occur no
later than the second business day after the Company so notifies the Holder, for
a purchase price of $6,000,000 cash, $6,000,000 principal amount of new Series C
10% Convertible Senior Notes of the Company to be issued under a Trust Indenture
between the Company and US Bank National Association as Trustee, which shall be
of like tenor as the “Convertible Notes” defined in the April Agreement except
for the issuance date being the Second Closing Date under this Agreement, a
conversion price of $0.137 per post-reverse-split common share (i.e., 7,299.27
shares per $1,000 of principal), the absence of an optional redemption right, a
3-year term, a 10% annual interest rate, and a make-whole provision based on the
3-year term and the 10% annual interest rate; and which Trust Indenture shall be
of like tenor (taking into account such differences) as the Indenture dated
August 19, 2008.

(b) When and if the Company notifies the Holder that a tender offer for the
repurchase of its convertible notes has resulted in at least $62,000,000
principal amount of convertible notes being tendered for repurchase (and such
tenders have not been withdrawn), the Company shall have an option to require
the Holder to purchase from the Company on a Second Closing Date to occur no
later than the second business day after the Company so notifies the Holder, for
a purchase price of $3,000,000 cash, $3,000,000 principal amount of new Series C
10% Convertible Senior Notes of the Company to be issued under a Trust Indenture
between the Company and US Bank National Association as Trustee, which shall be
of like tenor as the “Convertible Notes” defined in the April Agreement except
for the issuance date being the Second Closing Date under this Agreement, a
conversion price of $0.137 per post-reverse-split common share (i.e., 7,299.27
shares per $1,000 of principal), the absence of an optional redemption right, a
3-year term, a 10% annual interest rate, and a make-whole provision based on the
3-year term and the 10% annual interest rate; and which Trust Indenture shall be
of like tenor (taking into account such differences) as the Indenture dated
August 19, 2008.



--------------------------------------------------------------------------------

(c) Section 3(a) and Section 3(b) hereof are mutually exclusive. For avoidance
of doubt: the Company shall issue no new warrants in connection with
Section 3(a) or Section 3(b). Each of Section 3(a) and Section 3(b shall be
inapplicable if the Company has not given such notice by March 31, 2009.

4. The Holder agrees to create forthwith and to maintain ownership of, at all
times until no more than $1.635 million principal amount of the new 10%
Convertible Senior Notes remains outstanding, a common stock long position
representing at least 9.0% of the total number of then-outstanding shares of
common stock of the Company. It is anticipated that the position would initially
be created by conversion of an appropriate amount of new 10% Convertible Senior
Notes. It is understood that the shares in such common stock long position shall
not be specifically identified (i.e., some of the shares in the initial position
can be sold if they are forthwith “replaced” in the common stock long position
by other common shares). The Company shall notify BAM from time to time of
increases or decreases in the total number of then-outstanding shares of common
stock of the Company (and the corresponding changes in the 9.0% figure), and the
Holder shall have seven days after notice of any such increase to bring the
common stock long position up to the new 9.0% threshold.

5. Sections 2.2, 2.3, 3.1, 3.2, 4.3-4.10, 4.13 and 5.1-5.18 of the April
Agreement shall apply to this Agreement as if set forth in full herein, but with
inapplicable portions thereof deemed omitted and with such other adjustments
therein as are obviously indicated (e.g., in view of the passage of time and/or
changed circumstances and conditions which are known well by both parties)
deemed made, in order to make applicable to this Agreement equivalent formal
terms and conditions as the parties had applied to the April Agreement. This
incorporation is intended solely for simplification and brevity of
documentation, and not to suggest or create any integration between the
transactions contemplated by the April Agreement and/or the October Agreement
and the transactions contemplated by this Agreement and/or the October
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CELL THERAPEUTICS, INC. By:   /s/ Louis A Bianco   BAM OPPORTUNITY FUND LP By:  
/s/ Seth Morris   Chief Operating Officer